Exhibit 10.6

AMGEN INC. 2009 DIRECTOR EQUITY INCENTIVE PROGRAM

(Effective March 3, 2009)

ARTICLE I

PURPOSE

The purpose of this document is to set forth the general terms and conditions
applicable to the Amgen 2009 Director Equity Incentive Program (the “Program”)
established by the Board of Directors of Amgen Inc. (the “Company”) pursuant to
the Company’s 2009 Equity Incentive Plan, as amended (the “2009 Plan”). The
Program is intended to carry out the purposes of the 2009 Plan and provide a
means to reinforce objectives for sustained long-term performance and value
creation by awarding each Non-Employee Director of the Company with stock
awards, subject to the restrictions and other provisions of the Program and the
2009 Plan. The Program shall be effective as of the date the 2009 Plan is
approved by the Board of Directors of the Company (the “Effective Date”).

ARTICLE II

DEFINITIONS

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the 2009 Plan.

“Alternate Payee” shall mean the spouse, former spouse or child of an Eligible
Director.

“Award” shall mean an Option or a Restricted Stock Unit granted to an Eligible
Director pursuant to the Program.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Company.

“Eligible Director” shall mean a member of the Board who is not an employee of
the Company or any Affiliate.

“Non-Qualified Stock Option” or “NQSO” shall mean a stock option which does not
qualify as an incentive stock option as that term is used in Section 422 of the
Code.

“Option” shall mean a Non-Qualified Stock Option granted to an Eligible Director
pursuant to the Program.



--------------------------------------------------------------------------------

“QDRO” shall mean a court order (i) that creates or recognizes the right of the
spouse, former spouse or child of an individual who is granted an Award to an
interest in such Award relating to marital property rights or support
obligations and (ii) that the Board determines would be a “qualified domestic
relations order,” as that term is defined in Section 414(p) of the Code and
Section 206(d) of the Employee Retirement Income Security Act (“ERISA”), but for
the fact that the Program is not a plan described in Section 3(3) of ERISA.

“Restricted Stock Unit” shall mean a restricted right to receive a share of
Common Stock granted pursuant to Article IV.

ARTICLE III

STOCK OPTIONS

3.1 Inaugural Grants. Each person who becomes an Eligible Director after the
Effective Date shall, on the date which is two business days after the release
of the Company’s quarterly or annual earnings next following the date such
person first becomes an Eligible Director, automatically be granted, without
further action by the Company, the Board, or the Company’s stockholders, an
Option to purchase twenty thousand (20,000) shares of Common Stock on the terms
and conditions set forth herein. Should the date of grant set forth above be a
Saturday, Sunday or legal holiday, such grant shall be made on the next business
day.

3.2 Annual Grants. On the date which is two business days after the release of
the Company’s quarterly earnings for the first fiscal quarter of each year after
the Effective Date, each person who is at that time an Eligible Director shall
automatically be granted, without further action by the Company, the Board, or
the Company’s stockholders, an Option to purchase five thousand (5,000) shares
of Common Stock on the terms and conditions set forth herein. Should the date of
grant set forth above be a Saturday, Sunday or legal holiday, such grant shall
be made on the next business day.

3.3 Terms of Options.

(a) Each Option granted pursuant to the Program shall constitute a Non-Qualified
Stock Option under the 2009 Plan. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions as set forth in this Section 3.3 and Articles 6 and 7 of
the 2009 Plan.

(b) No Option shall be exercisable after the expiration of ten (10) years from
the date it was granted.

(c) The exercise price of each Option shall be not less than one hundred percent
(100%) of the fair market value of the Common Stock subject to the Option on the
date the Option is granted.

 

2



--------------------------------------------------------------------------------

(d) The purchase price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations, either:
(i) in cash at the time the Option is exercised; or (ii) at the discretion of
the Board, either at the time of grant or exercise of the Option (A) by delivery
to the Company of shares of Common Stock that have been held for such period of
time as may be required in order to avoid adverse accounting consequences, or
(B) in any other form of legal consideration that may be acceptable to the Board
in its discretion; including but not limited to payment of the purchase price
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board which results in the receipt of cash (or a check) by the Company
before Common Stock is issued or the receipt of irrevocable instruction to pay
the aggregate exercise price to the Company from the sales proceeds before
Common Stock is issued.

(e) An Option shall be exercisable during the lifetime of the Eligible Director
only by the Eligible Director, and after the death of the Eligible Director, the
Option shall be exercisable by the person or persons to whom the Eligible
Director’s rights under such option pass by will or by the laws of descent and
distribution.

(f) Each Option that is granted to an Eligible Director who has as of the date
of grant provided three (3) years of prior continuous service on the Board as an
Eligible Director shall be fully vested as of the date of grant. Each Option
that is granted to an Eligible Director who has not as of the date of grant
provided three (3) years of prior continuous service as an Eligible Director
shall be fully vested as of the date upon which such Eligible Director has
provided one year of continuous service on the Board as an Eligible Director
following the date of grant of such Option. If the Eligible Director’s
relationship as a director of the Company or an Affiliate is terminated by
reason of the Eligible Director’s death or disability (within the meaning of
Title II or XVI of the Social Security Act or comparable statute applicable to
an Affiliate and with such permanent and total disability certified by (i) the
Social Security Administration, (ii) the comparable governmental authority
applicable to an Affiliate, (iii) such other body having the relevant
decision-making power applicable to an Affiliate, or (iv) an independent medical
advisor appointed by the Company, as applicable, prior to such termination),
then the vesting schedule of each Option granted to such Eligible Director shall
be accelerated by twelve months for each full year the Eligible Director has
been affiliated with the Company and/or an Affiliate.

(g) The Company may require any holder under this Article III, or any person to
whom an Option is transferred under Section 3.3(e), as a condition of exercising
any such option: (i) to give written assurances satisfactory to the Company as
to such person’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative who has such knowledge and
experience in financial and business matters, and that such person is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that such person is acquiring the Common Stock subject to
the Option for such person’s own account and not with any present intention of
selling or otherwise distributing the Common Stock. These requirements, and any
assurances given pursuant to such requirements, shall be inoperative if: (x) the
issuance of the shares upon the exercise of the Option has been registered under
a then currently effective registration statement under the Securities Act; or
(y) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities law.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

RESTRICTED STOCK UNITS

4.1 Annual Grants. On the date which is two business days after the release of
the Company’s quarterly earnings for the first fiscal quarter of each year after
the Effective Date, each person who is at that time an Eligible Director shall
automatically be granted, without further action by the Company, the Board, or
the Company’s stockholders, Restricted Stock Units to acquire a number of shares
of Common Stock (rounded down to the nearest whole number) equal to the quotient
obtained by dividing (x) $100,000, by (y) the closing market price of a share of
Common Stock on the date of grant (rounded to two decimal places). Should the
date of grant set forth in this Section 4.1 be a Saturday, Sunday or legal
holiday, such grant shall be made on the next business day. Restricted Stock
Units shall constitute Restricted Stock Units under Section 9.5 of the 2009
Plan.

4.2 Terms of Restricted Stock Units.

(a) Each Restricted Stock Unit granted pursuant to this Program shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The provisions of separate Restricted Stock Units need not be
identical, but each Restricted Stock Unit shall include (through incorporation
of provisions hereof by reference in the Restricted Stock Unit agreement or
otherwise) the substance of each of the following provisions as set forth this
Section 4.2 and Section 9.5 of the 2009 Plan.

(b) Each grant of Restricted Stock Units made to an Eligible Director who has as
of the date of grant provided three (3) years of prior continuous service on the
Board as an Eligible Director shall be fully vested as of the date of grant and
each grant of Restricted Stock Units that is made to an Eligible Director who
has not as of the date of grant provided three (3) years of prior continuous
service as an Eligible Director shall be fully vested as of the date upon which
such Eligible Director has provided one year of continuous service on the Board
as an Eligible Director following the date of grant of such Restricted Stock
Units (in each case, such date of vesting the “Vesting Date”). If the Eligible
Director’s relationship as a director of the Company or an Affiliate is
terminated by reason of the Eligible Director’s death or total and permanent
disability (as certified by an independent medical advisor appointed by the
Company prior to such termination) and in a manner constituting a “separation
from service” within the meaning of Code Section 409A, then a prorated number
(rounded down to the nearest whole number) of unvested Restricted Stock Units,
if any, shall vest immediately upon such death or disability, determined by
multiplying the number of unvested Restricted Stock Units, if any, by a fraction
(rounded to two decimal places), the numerator of which is the number of
complete months of continuous service during the one year period following the
date of grant and the denominator of which is 12.

 

4



--------------------------------------------------------------------------------

(c) A holder’s vested Restricted Stock Units shall be paid by the Company in
shares of Common Stock (on a one-to-one basis) on, or as soon as practicable
after, the Vesting Date (the “Payment Date”), but in any event by the fifteenth
day of the third month following the end of the tax year in which such
Restricted Stock Units vest, unless the Eligible Director has irrevocably
elected in writing by December 31 of the year preceding the grant of such
Restricted Stock Units to defer the payment of such Restricted Stock Units, and
any dividends paid thereon, to another date under one of the following options,
which payment form or forms (including payment upon death or disability as
provided above) shall be specified at the time of the deferral election (the
“Deferred Payment Date”): (i) full payment of the vested Restricted Stock Units
in January of a year specified by the Eligible Director which shall be no
earlier than the third calendar year following the calendar year in which the
date of grant occurs and no later than the tenth calendar year following such
year; (ii) full payment of the vested Restricted Stock Units in January of the
calendar year following the year in which the Eligible Director with respect to
whom the Restricted Stock Units were granted ceases to be an Eligible Director
and ceases to otherwise provide services to the Company in a manner that
constitutes a “separation from service” (within the meaning of Code
Section 409A) for any reason; (iii) payment of the vested Restricted Stock Units
in five substantially equal annual installments, commencing in January of the
calendar year following the year in which the Eligible Director with respect to
whom the Restricted Stock Units were granted ceases to be an Eligible Director
and ceases to otherwise provide services to the Company in a manner that
constitutes a “separation from service” (within the meaning Code Section 409A)
for any reason; or (iv) payment of the vested Restricted Stock Units in ten
substantially equal annual installments, commencing in January of the calendar
year following the year in which the Eligible Director with respect to whom the
Restricted Stock Units were granted ceases to be an Eligible Director and ceases
to otherwise provide services to the Company in a manner that constitutes a
“separation from service” (within the meaning Code Section 409A) for any reason.
Shares of Common Stock issued in respect of a Restricted Stock Unit shall be
deemed to be issued in consideration for future services to be rendered or past
services actually rendered to the Company or for its benefit, by the Eligible
Director, which the Board deems to have a value not less than the par value of a
share of Common Stock.

4.3 Dividend Equivalents. If an Eligible Director has elected to defer payment
of his or her vested Restricted Stock Units as provided in Section 4.2(c) above
and the Company pays any dividends with respect to the Common Stock at any time
during the period between the Payment Date and the Deferred Payment Date, the
holder of such vested Restricted Stock Units shall be credited, as of the
dividend payment date, with dividend equivalents equal to the amount of the
dividends which would have been payable to such holder if the holder held a
number of shares of Common Stock equal to the number of vested Restricted Stock
Units so deferred. Such dividend equivalents shall be deemed reinvested in the
Common Stock on the dividend payment date and shall be paid by the Company in
shares of Common Stock on the Deferred Payment Date. Such dividend equivalents
shall constitute Dividend Equivalents under Section 9.2 of the 2009 Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Administration of the Program. The Program shall be administered by the
Board.

5.2 Application of 2009 Plan. The Program is subject to all the provisions of
the 2009 Plan, including Section 13.2 thereof (relating to adjustments upon
changes in the Common Stock), and its provisions are hereby made a part of the
Program, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the 2009 Plan. In the event of any conflict between the provisions of this
Program and those of the 2009 Plan, the provisions of the 2009 Plan shall
control.

5.3 Amendment and Termination. Notwithstanding anything herein to the contrary,
the Board may, at any time, terminate, modify or suspend the Program; provided,
however, that, without the prior consent of the Eligible Directors affected, no
such action may adversely affect any rights or obligations with respect to any
Awards theretofore earned but unpaid, whether or not the amounts of such Awards
have been computed and whether or not such Awards are then payable. Any
amendment of this Program may, in the sole discretion of the Board, be
accomplished in a manner calculated to cause such amendment not to constitute an
“extension,” “renewal” or “modification” (each within the meaning of Code
Section 409A) of any Restricted Stock Units that would cause such Restricted
Stock Units to be considered “nonqualified deferred compensation” (within the
meaning of Code Section 409A).

5.4 No Contract for Employment. Nothing contained in the Program or in any
document related to the Program or to any Award shall confer upon any Eligible
Director any right to continue as a director or in the service or employment of
the Company or an Affiliate or constitute any contract or agreement of service
or employment for a specific term or interfere in any way with the right of the
Company or an Affiliate to reduce such person’s compensation, to change the
position held by such person or to terminate the service of such person, with or
without cause.

5.5 Nontransferability.

(a) No benefit payable under, or interest in, this Program shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, debts,
contracts, liabilities or torts of any Eligible Director or beneficiary;
provided, however, that, nothing in this Section 6.5 shall prevent transfer
(i) by will, (ii) by applicable laws of descent and distribution, (iii) to an
Alternate Payee to the extent that a QDRO so provides, or (iv) of any
Non-Qualified Stock Option, which is granted after December 10, 2007 or any
Non-Qualified Stock Option which is outstanding on December 10, 2007 and which
has an exercise price which is not less than one hundred percent (100%) of the
fair market value of the Common Stock subject to the Non-Qualified

 

6



--------------------------------------------------------------------------------

Stock Option as of such date, to a trust for which the Eligible Director grantor
is a trustee of the trust or a beneficiary of the trust with investment control
over the trust assets and which trust qualifies as a “family member” of the
Eligible Director, as defined under the instructions to use of the Form S-8
Registration Statement under the Securities Act (a “Trust”).

(b) The transfer to an Alternate Payee of an Award pursuant to a QDRO, or to a
Trust of a Non-Qualified Stock Option shall not be treated as having caused a
new grant. If an Award is so transferred, the Alternate Payee or Trust generally
has the same rights as the Eligible Director under the terms of the Program;
provided however, that (i) the Award shall be subject to the same terms and
conditions, including the vesting terms, option termination provisions and
exercise period, as if the Award were still held by the Eligible Director, and
(ii) such Alternate Payee or Trust may not transfer an Award. In the event of
the Company Stock Administrator’s receipt of a domestic relations order or other
notice of adverse claim by an Alternate Payee of an Eligible Director of an
Award, transfer of the proceeds of the exercise of such Award, whether in the
form of cash, stock or other property, may be suspended. Such proceeds shall
thereafter be transferred pursuant to the terms of a QDRO or other agreement
between the Eligible Director and Alternate Payee. An Eligible Director’s
ability to exercise an Award may be barred if the Company Stock Administrator
receives a court order directing the Company Stock Administrator not to permit
exercise.

5.6 Nature of Program. No Eligible Director, beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset of the
Company or any Affiliate by reason of any award hereunder. There shall be no
funding of any benefits which may become payable hereunder. Nothing contained in
this Program (or in any document related thereto), nor the creation or adoption
of this Program, nor any action taken pursuant to the provisions of this Program
shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or an Affiliate and any Eligible Director,
beneficiary or other person. To the extent that an Eligible Director,
beneficiary or other person acquires a right to receive payment with respect to
an award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company or other employing entity, as
applicable. All amounts payable under this Program shall be paid from the
general assets of the Company or employing entity, as applicable, and no special
or separate fund or deposit shall be established and no segregation of assets
shall be made to assure payment of such amounts. Nothing in this Program shall
be deemed to give any person any right to participate in this Program except in
accordance herewith.

5.7 Governing Law. This Program shall be construed in accordance with the laws
of the State of Delaware, without giving effect to the principles of conflicts
of law thereof.

5.8 Code Section 409A. To the extent that this Program constitutes a
“non-qualified deferred compensation plan” within the meaning of with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date, this Program shall
be interpreted and operated in accordance with Code Section 409A.
Notwithstanding any provision of this Program to the contrary, in the event

 

7



--------------------------------------------------------------------------------

that following the grant of any Restricted Stock Units, the Board determines
that any Award does or may violate any of the requirements of Code Section 409A,
the Board may adopt such amendments to the Program and any affected Award or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (a) exempt the Program and any such
Award from the application of Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Code Section 409A; provided, however, that this paragraph
shall not create an obligation on the part of the Board to adopt any such
amendment, policy or procedure or take any such other action.

 

8